Citation Nr: 1041641	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  98-03 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1967 to February 
1976.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran testified at a local RO hearing in January 2000.  He 
testified before the undersigned in a September 2002 video 
conference hearing.  

The issue on appeal was last before the Board in October 2008 
when it was remanded for additional evidentiary development.  


FINDING OF FACT

There is probative medical evidence of record indicating the 
Veteran has PTSD as a result of stressors that he experienced in 
service. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38  
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010); 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for PTSD, 
which constitutes a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or assist 
is necessary.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA regulations and Federal court 
precedent decisions generally provided that if the claimed 
stressor is not combat related, the Veteran's lay testimony 
regarding his or her in-service stressor is insufficient, 
standing alone, to establish service connection and must be 
corroborated by credible evidence.  See, e.g., Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  The United States Court of Appeals for Veterans Claims 
has held that there is no requirement that such corroboration 
must be found in the service records.  However, the credible 
supporting evidence cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

Effective July 13, 2010, however, VA has amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
This revision adds to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
VA's specific PTSD regulation, § 3.304(f), previously only 
authorized VA to accept statements from Veterans who served in 
combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  VA later amended its PTSD regulations to also accept 
the statements of Veterans who are former Prisoners-of-War and 
those with an in-service diagnosis of PTSD as sufficient to 
establish occurrence of an in-service stressor if they are 
consistent with the places, types, and circumstances of service.  

One significant result of the recent amendment of 38 CFR § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of the claimed in-service stressor if it is related to 
the Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that: (1) A VA psychiatrist 
or psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor. 

Specifically, 38 C.F.R. § 3.304(f)(3), as revised effective July 
13, 2010, provides as follows:  If a stressor claimed by a 
Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of posttraumatic stress disorder and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in- 
service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)).

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A 
claimant is entitled to the benefit of the doubt when there is an 
approximate balance of positive and negative evidence.  See 
38 C.F.R. § 3.102.  When a claimant seeks benefits and the 
evidence is in relative equipoise, the claimant prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance 
of the evidence must be against the claim for benefits to be 
denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).   

In February 1996, the Veteran submitted a claim of entitlement to 
service connection for PTSD.  

Associated with the claims file are VA clinical and 
hospitalization records which include diagnoses of PTSD.  
Furthermore, a VA examination conducted in February 1996, 
resulted in a diagnosis of PTSD.  

In November 1997, a VA psychiatrist wrote she had been treating 
the Veteran for PTSD since March 1996 and briefly in 1991.  
Specific stressors from the Veteran's military service were 
reported.  

The most recent VA examination was conducted in June 2010.  This 
examiner noted that the Veteran met the stressor criterion for 
PTSD based on his verified combat stressors.  The Veteran 
reported, in pertinent part, that he was exposed to mortar and 
rocket fire.  The examiner found, however, that the Veteran did 
not meet all the criteria for a diagnosis of PTSD at the time of 
the examination.  A diagnosis of cognitive disorder not otherwise 
specified was made.  

The Board finds that the above evidence documents that the 
Veteran has a "current disability" of PTSD, despite the fact 
that the most recent evidence of record includes a diagnosis 
other than PTSD.  See McCain v. Nicholson, 21 Vet. App. 319 
(2007) (the requirement that a current disability be present is 
satisfied "when a claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
the claim . . . even thought the disability resolves prior to the 
Secretary's adjudication of the claim.").

The Board further finds the rest of the current criteria for a 
grant of PTSD have been met.  The stressors which the Veteran 
have reported, for the most part, are consistent with the places, 
types, and circumstances of the Veteran's service.  One of the 
Veteran's reported stressors has been objectively confirmed by 
military records.  The Veteran alleged that he was subjected to 
rocket and mortar attacks.  Military records document that Cu Chi 
came under rocket attack in May 1968 and six soldiers were killed 
while sleeping and 33 were wounded.  The Veteran could have been 
in this area when the attack occurred.  The examiner who 
conducted the most recent VA examination, found that the Veteran 
met the stressor criterion for a diagnosis of PTSD.  The Veteran 
informed the examiner, in pertinent part, that he had been 
subjected to rocket and mortar fire while in Vietnam.  The Board 
finds this opinion, when read in the light most favorable to the 
Veteran, documents that a VA psychologist has confirmed that a 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder.  Furthermore, the majority of the 
medical evidence which include diagnoses of PTSD, for the most 
part, only reference in-service stressors.  There is no medical 
evidence of record which indicates that the Veteran experiences 
PTSD primarily due to stressors which occurred other than on 
active duty.  The Board finds this evidence, when read in the 
light most favorable to the Veteran, indicates that the Veteran's 
PTSD symptoms were related to the reported in-service stressors.  

The Veteran's claim of entitlement to service connection for PTSD 
had previously been denied based on a lack of verified in-service 
stressors.  The change in regulations cited above has relaxed the 
evidentiary standard with regard to confirmation of the 
stressors.  As a result of the change in the law, the Veteran's 
claim may now be granted.  


ORDER

Service connection for PTSD is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


